Citation Nr: 1605340	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1994.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing before the Board in November 2015, the Veteran stated that he was going through a difficult divorce while on active duty, and that he was so distressed that he had some suicidal ideation.  He also indicated that his performance during this time dropped precipitously, as was reflected in his periodic evaluations.  The Veteran's recollections in this regard are largely corroborated by a mental health treatment note in August 1992, which states that he was referred by his command for an assessment of his coping skills.  While the evaluations the Veteran spoke of are not of record, the evidence does include a May 1993 notification of substandard performance.  None of this evidence establishes an in-service diagnosis of an acquired psychiatric disorder.  However, it is certainly sufficient to warrant a VA examination in order to determine whether his currently diagnosed depression is related to these in-service symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There are also a number of documents not of record that might be available that would support the Veteran's claim.  Notably, while the RO appears to have acquired the Veteran's personnel records, his evaluations are not of record.  Since the Veteran has cited his declining performance as evidence of in-service psychiatric symptoms, the RO should ensure that all efforts have been undertaken to obtain all of his available personnel records.  

The Veteran asserts that his psychiatric symptoms have been consistent since service.   However, there is little evidence of post-service treatment prior to 2010.  Reference is made to a May 2010 statement wherein the Veteran indicted that he underwent a psychiatric evaluation with the Los Angeles Police Department.  Attempts should be made to acquire this or any other related information, if practicable.  

Finally, in his January 2010 statement, the Veteran stated that one of the stressors that led to his PTSD was when his unit (2d Battalion, 12th Marines) was making preparations to perform operations ashore from the USS St. Louis and USS Dubuque in order to liberate Americans who were being held by guerrilla forces in Manila, Republic of the Philippines.  Since he could not provide a specific date for the event (other than 1988 or 1989) his account was never sent to the Joint Services Records and Research Center (JSRRC) for verification.  

The Board takes notice of the fact that a military coup occurred in Manila from late November to early December 1989, which led a number of U.S. Naval ships to deploy to the region, including USS St. Louis (LKA-116) and USS Dubuque (LPD-7).  It is unclear, however, if any Marines went ashore.  Nevertheless, given this information, the RO should reattempt to verify the Veteran's stressor, to include coordinating with the JSRRC.  



Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in San Antonio, Texas, since May 2010, as well as from any VA facility from which the Veteran has received treatment.

2.  Contact the Veteran and ask him to submit all service personnel records that are in his possession.  He should also be asked to provide contact information and release authorization for any non-VA psychiatric treatment he has received, such as (for example) his psychiatric evaluation from the Los Angeles Police Department.  Based on the information received, the RO should take the necessary steps to acquire any records identified by the Veteran.  

3.  Request from the Veteran all information, if any, related to his stressor event to regarding operations by U.S. Marines in the Philippines from November to December 1989.  Once this information is received, in addition to his statements that are already of record, the RO should forward this information to the JSRRC for verification.  

4.  Schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability that is related to military service.  The Veteran's claims folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The examiner should diagnose/identify any acquired psychiatric disability, e.g. PTSD and depression, that currently exists or that has existed during the pendency of the appeal.

If PTSD is diagnosed, the examiner should specify if such symptoms are related to a specific stressor event.  For any diagnosed psychiatric condition other than PTSD, the examiner is asked to opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's disability had onset in service, was caused or permanently aggravated by the Veteran's active military service or is otherwise related thereto.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

